Citation Nr: 0328079	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals from head 
trauma, including upper and mid-back injuries with residual 
daily pain, dizzy spells, excessive tingling in extremities 
and head, blurry vision, and tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from November 1992 to April 
1994 and service in the Army National Guard from December 
1989 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection.


REMAND

The service medical records reflect that the appellant was 
struck on his head with a baseball bat, which resulted in a 
loss of consciousness for one to two minutes.  The appellant 
has failed to report for numerous specialty and follow-up 
examinations.  See 38 C.F.R. § 3.655 (2003).  Nonetheless, 
the Board notes that the examiners for the April 2003 VA 
medical examinations for which the appellant did report, 
reported that they were not provided the appellant's claim 
file.  A review of the appellant's claim file by the 
examiners, including the appropriate examiners with 
neurological expertise, will be helpful to the Board's 
determination.  Further the Board notes that, in a January 
2001 letter, and subsequent duty to assist letters, the 
Veterans Claims Assistance Act of 2000 (VCAA) notice to the 
appellant informed him that he had either 30 or 60 days in 
which to respond or submit evidence he desired considered in 
support of his claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO shall provide the appellant's 
claim file to the examiners who examined 
the appellant in April 2003, and request 
the examiners to opine if it is as likely 
as not that any of the claimed 
symptomatology manifested by the 
appellant is related to his head trauma 
which occurred in 1993 while he was in 
active service.  If the examiners cannot 
render an opinion on a basis other than 
conjecture or speculation, please state 
so for the record.  If some pathology is 
related, and other pathology is not found 
or is found not related, that should be 
set forth in the report with specificity.

3.  The RO shall also provide the 
appellant's claim file to an examiner 
with neurological expertise.  Request the 
examiner to render an opinion as to 
whether it is as likely as not that any 
neurological symptomatology manifested by 
the appellant is related to his head 
trauma which occurred in 1993 while he 
was in active service.  If the examiner 
cannot render an opinion on a basis other 
than conjecture or speculation, please 
state so for the record.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




